Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-21 are presented for examination.

Information Disclosure Statement
The information disclosure statement filed 6/4/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Applicant lists Tohidi, Ali et al WO2020106720 with publication date 2014-03-20 in the IDS dated 6/4/2020. However, a copy of Tohidi (WO2020106720) has not been provided, therefore Examiner has marked Tohidi (WO2020106720) as not considered in the IDS dated 6/4/2020.
Examiner notes applicant has provided a copy of Foreign Reference WO2014043370A1 by Weiner, Lon S. et al with publication date 20 March 2014, which has not been listed in the IDSes dated 02/13/2020, 6/14/2020 and 6/10/2021.
Examiner further notes that Tohidi, Ali et al WO2020106720 has a publication date of 05/28/2020. Tohidi (WO2020106720) has been listed in the PTO-892 form accompanying this Office Action and a copy of the reference has been attached to this office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 12 and 17, each recite “describing a state of the fire in the region at multiple times in the future, the state of the fire comprising a fire perimeter, a fire line intensity, and a flame height”.  It is unclear whether there is a single “state” to all times of the multiple times, or whether each time of the multiple times corresponds to a different respective state, rendering the claims indefinite.
	Claims 1, 12 and 17, each recite “causing presentation in a user interface of a fire forecast based on the fire forecast data”. There is lack of antecedent basis for this limitation in these claims, since there is “generating, … fire forecast data for the region based on the fire-related inputs” and “modifying, …fire forecast data based on the updated fire-monitoring information”, therefore it is unclear whether the presented fire forecast is based on the generated fire forecast data or the modified fire forecast data, rendering the claims indefinite.
	Claims 2, 9, 13 and 18, each recite “physical model”. One of ordinary skill in the art would understand a “physical model” to be a corporeal model, however examples of “physical model” in  applicant’s disclosure appear to be simulation models based on physics without defining “physical model”. Therefore, it is unclear as to what a “physical model” in applicant’s claims constitute, rendering the claims indefinite.
	Claims 5, 16 and 21, each recite “the fire perimeter”. As stated earlier, it is unclear whether there is a single state or multiple states in claims 1, 12 and 17. Therefore it is unclear whether there is a single or multiple fire perimeters, rendering the claims indefinite.
	Claims 6, 16 and 21, each recite “a scar area in the region for the multiple times in the future”. It is unclear whether there is a single “scar area” to all times of the multiple times, or whether each time of the multiple times corresponds to a different respective “scar area”, rendering the claims indefinite.
	Claim(s) 2-11, 13-16 and 18-21, do not contain claim limitations that cure the indefiniteness of claim(s) 1, 12 and 17 respectively, and therefore are also indefinite under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

 Claim 1, recites claim limitations that receive and analyze data related to fires.
At step l, the claim recites a method, which is a statutory category of invention. 
At step 2A, prong one, the claim recites limitations “receiving, … fire- related inputs”, “generating, … fire forecast data for the region based on the fire-related inputs”, “receiving… updated fire-monitoring information” and “modifying… the fire forecast data based on the updated fire-monitoring information”, which are steps that receive and analyze data related to fires, that as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the Limitation in the mind but for the recitation of generic computer components, then it falls within the "Mental Processes" grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Step 2A, prong two, this judicial exception is not integrated into a practical application. In particular, the claim recites a computer network and a fire forecasting system to receive and analyze data related to fires, and presentation in a user interface of a fire forecast. 
The computer network, the fire forecasting system and the user interface, are recited at a high level of generality and recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer system, receiving data through a generic computer network, analyze data on a generic computer system and displaying information on a generic user interface (see MPEP 2106.05(f). These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer (see MPEP 2106.05(h)).
Similarly, the "presentation" limitation represents extrasolution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data output (see MPEP 2106.0S(g)). Even when viewed in combination, the additional elements in this claim do no more than automate the mental processes of receiving and analyze data related to fires.
Therefore the claim limitations, taken either alone or in combination, fail to provide an inventive concept. Thus, the claim is not patent eligible.

Claim 12 recites claim limitations that receive and analyze data related to fires.
At step l, the claim recites a system comprising a combination of concrete devices (a memory, one or more processors), and therefore is a machine, which is a statutory category of invention. 
At step 2A, prong one, the claim recites “receiving, … fire- related inputs”, “generating, … fire forecast data for the region based on the fire-related inputs”, “receiving… updated fire-monitoring information” and “modifying… the fire forecast data based on the updated fire-monitoring information”, which are steps that receive and analyze data related to fires, that as drafted, is a process that., under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the Limitation in the mind but for the recitation of generic computer components, then it falls within the "Mental Processes" grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Step 2A, prong two, this judicial exception is not integrated into a practical application. In particular, the claim recites a memory, one or more processors, a computer network and a fire forecasting system to receive and analyze data related to fires, and presentation in a user interface of a fire forecast. 
The memory, one or more processors, a computer network and a fire forecasting system, are recited at a high level of generality and recited so generically that they represent no more than mere instructions to apply the judicial exception on a generic computer system comprising generic memory and one or more generic processors, receiving data through a generic computer network, analyze data on the generic computer system and displaying information on a generic user interface (see MPEP 2106.05(f). These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer (see MPEP 2106.05(h)).
Similarly, the "presentation" limitation represents extrasolution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data output (see MPEP 2106.0S(g)). Even when viewed in combination, the additional elements in this claim do no more than automate the mental processes of receiving and analyze data related to fires.
Therefore the claim limitations, taken either alone or in combination, fail to provide an inventive concept. Thus, the claim is not patent eligible.

Claim 17 recites claim limitations that receive and analyze data related to fires.
At step l, the claim recites a medium, and therefore is a product, which is a statutory category of invention. 
At step 2A, prong one, the claim recites limitations “receiving, … fire- related inputs”, “generating, … fire forecast data for the region based on the fire-related inputs”, “receiving… updated fire-monitoring information” and “modifying… the fire forecast data based on the updated fire-monitoring information”, which are steps that receive and analyze data related to fires, that as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the Limitation in the mind but for the recitation of generic computer components, then it falls within the "Mental Processes" grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Step 2A, prong two, this judicial exception is not integrated into a practical application. In particular, the claim recites a memory to receive and analyze data related to fires, and presentation in a user interface of a fire forecast. 
The non-transitory machine-readable storage medium, computer network, the fire forecasting system and the user interface, are recited at a high level of generality and recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer system, receiving data through a generic computer network, analyze data on a generic computer system and displaying information on a generic user interface (see MPEP 2106.05(f). These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer (see MPEP 2106.05(h)).
Similarly, the "presentation" limitation represents extrasolution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data output (see MPEP 2106.0S(g)). Even when viewed in combination, the additional elements in this claim do no more than automate the mental processes of receiving and analyze data related to fires.
Therefore the claim limitations, taken either alone or in combination, fail to provide an inventive concept. Thus, the claim is not patent eligible.

Claims 2, 9, 13 and 18,  recite additional elements of “physical model” and “machine learning model” utilized to determine fire spread data. This recites using generically recited physical models and generically recited machine learning models to perform the computing of the operations, thus falling under the "apply it" consideration (MPEP 2106.0S{f}). The use of a "pre-trained" or generic models is similar to an "off the shelf" component, we don't know how it has been trained or how the models have been created. The additional elements, alone and in combination, fail to integrate the abstract idea into a practical application. Thus, the claim Is directed to an abstract Idea.

	Claims 3-8, 10-11, 13-16 and 19-21 merely recite additional functions performed by the instructions of claims 1, 12 and 17.  Accordingly, claims 3-8, 10-11, 13-16 and 19-21 fail to recite statutory subject matter under 35 U.S.C. 101.


Note
Applicant is encouraged to contact Examiner to discuss 35 USC § 112(b) and 35 USC § 101 rejections in this Office Action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Vian (US 20120261144 A1) teaches determining updated fire path information based on updated fire information.
Penderson (US 20020026431 A1 and US 5832187 A) teach detecting fires based on updated fire information.
Doolin (US 20060176169 A1) teaches detecting fires based on fire and environment data.
Ghannam (US 20190226856 A1) teaches detecting fire based on fire information including flame shape.
Michael (US 20220198801 A1) teaches detecting fires based on fire and environment data.
Aziz (WO2020106720) teaches displaying updated fire forecasts based on updated fire information.
Fendell (US 9977963 B1) teaches determining fire forecasts.
Rainey (US 20170249056 A1) teaches displaying updated fire forecasts.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANCHITA ROY whose telephone number is (571)272-5310. The examiner can normally be reached Monday-Friday 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN HONG can be reached on 5712724124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SANCHITA . ROY
Primary Examiner
Art Unit 2178



/SANCHITA ROY/Primary Examiner, Art Unit 2178